EXHIBIT B
      Generated on: This page was generated by TSDR on 2019-02-28 15:26:41 EST
               Mark: IVOTERS.COM FREE MINDS FREE SPEECH FREEAGENTS




  US Serial Number: 85080638                                                      Application Filing Jul. 08, 2010
                                                                                              Date:
     US Registration 4021472                                                      Registration Date: Sep. 06, 2011
           Number:
            Register: Principal
          Mark Type: Service Mark
              Status: A Sections 8 and 15 combined declaration has been accepted and acknowledged.
        Status Date: Sep. 26, 2017
   Publication Date: Jun. 21, 2011



                                                                 Mark Information
         Mark Literal IVOTERS.COM FREE MINDS FREE SPEECH FREEAGENTS
          Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
         Disclaimer: "FREE SPEECH"

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: Providing a web site of information on current public policy issues, political campaigns and citizen concerns related to political issues
        International 035 - Primary Class                                             U.S Class(es): 100, 101, 102
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Feb. 23, 2010                                              Use in Commerce: Feb. 23, 2010

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                       Currently ITU: No                                         Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
               Filed 44E: No                                       Currently 44E: No                                         Amended 44E: No
               Filed 66A: No                                       Currently 66A: No
         Filed No Basis: No                                  Currently No Basis: No

                                                     Current Owner(s) Information
       Owner Name: The American Policy Roundtable
    Owner Address: 11288 Alameda Drive
                   Strongsville, OHIO 44149
                   UNITED STATES
  Legal Entity Type: CORPORATION                                                   State or Country OHIO
                                                                        Where Organized:

                                              Attorney/Correspondence Information
                                                                Attorney of Record
      Attorney Name: David M. Abrahams                                   Docket Number: APR2680
    Attorney Primary trademarks@wc-b.com                                  Attorney Email Yes
     Email Address:                                                          Authorized:
                                                                  Correspondent
      Correspondent DAVID M. ABRAHAMS
      Name/Address: Webster, Chamberlain & Bean, LLP
                    1747 Pennsylvania Avenue, N.W.
                    Suite 1000
                    WASHINGTON, DISTRICT OF COLUMBIA 20006
                    UNITED STATES
                Phone: (202) 785-9500                                                Fax: (202) 835-0243
   Correspondent e- trademarks@wc-b.com                                 Correspondent e- Yes
              mail:                                                      mail Authorized:
                                                       Domestic Representative - Not Found

                                                       Prosecution History
                                                                                                             Proceeding
   Date              Description
                                                                                                             Number
Sep. 26, 2017      NOTICE OF ACCEPTANCE OF SEC. 8 & 15 - E-MAILED
Sep. 26, 2017      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.                                      76293
Sep. 26, 2017      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                            76293
Aug. 23, 2017      TEAS SECTION 8 & 15 RECEIVED
Sep. 06, 2011      REGISTERED-PRINCIPAL REGISTER
Jun. 21, 2011      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Jun. 21, 2011      PUBLISHED FOR OPPOSITION
May 16, 2011       LAW OFFICE PUBLICATION REVIEW COMPLETED                                                 76568
May 16, 2011       ASSIGNED TO LIE                                                                         76568
Apr. 29, 2011      APPROVED FOR PUB - PRINCIPAL REGISTER
Apr. 29, 2011      TEAS/EMAIL CORRESPONDENCE ENTERED                                                       88889
Apr. 29, 2011      CORRESPONDENCE RECEIVED IN LAW OFFICE                                                   88889
Apr. 29, 2011      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Nov. 01, 2010      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                               6325
Nov. 01, 2010      NON-FINAL ACTION E-MAILED                                                               6325
Nov. 01, 2010      NON-FINAL ACTION WRITTEN                                                                76734
Oct. 20, 2010      ASSIGNED TO EXAMINER                                                                    76734
Jul. 14, 2010      NOTICE OF PSEUDO MARK MAILED
Jul. 13, 2010      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Jul. 12, 2010      NEW APPLICATION ENTERED IN TRAM

                             Maintenance Filings or Post Registration Information
          Affidavit of Section 8 - Accepted
      Continued Use:
          Affidavit of Section 15 - Accepted
     Incontestability:

                                               TM Staff and Location Information
                                                            TM Staff Information - None
                                                                    File Location
   Current Location: TMEG LAW OFFICE 103                                Date in Location: Sep. 26, 2017
      Generated on: This page was generated by TSDR on 2019-02-28 15:27:11 EST
               Mark: IVOTERS FREE MINDS FREE SPEECH FREE AGENTS




  US Serial Number: 86716762                                                      Application Filing Aug. 06, 2015
                                                                                              Date:
     US Registration 5039154                                                      Registration Date: Sep. 13, 2016
           Number:
  Filed as TEAS RF: Yes                                                         Currently TEAS RF: Yes
            Register: Principal
          Mark Type: Service Mark
              Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
        Status Date: Sep. 13, 2016
   Publication Date: Jun. 28, 2016



                                                                 Mark Information
         Mark Literal IVOTERS FREE MINDS FREE SPEECH FREE AGENTS
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
      Description of The mark consists of the literal term "IVOTERS" in black in which a lower case "i" is contained within a gold circle and stacked under
              Mark: the "VOTERS" portion in a horizontal orientation are the literal terms "FREE MINDS", "FREE SPEECH" and "FREE AGENTS" in black
                     separated by two blue five-pointed stars.
      Color Drawing: Yes
   Color(s) Claimed: The color(s) gold, black and blue is/are claimed as a feature of the mark.
         Disclaimer: "VOTERS" AND "FREE SPEECH"
      Design Search 01.01.03 - Star - a single star with five points
           Code(s): 01.01.09 - Stars, two; Two stars
                    01.01.13 - Stars - multiple stars with five points
                    26.01.02 - Plain single line circles; Circles, plain single line

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: Providing a web site of information on current public policy issues, political campaigns and citizen concerns related to political issues
        International 035 - Primary Class                                              U.S Class(es): 100, 101, 102
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Jul. 15, 2014                                              Use in Commerce: Jul. 15, 2014

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                        Currently ITU: No                                        Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
               Filed 44E: No                                       Currently 44E: No                                         Amended 44E: No
               Filed 66A: No                                       Currently 66A: No
           Filed No Basis: No                          Currently No Basis: No

                                                 Current Owner(s) Information
          Owner Name: The American Policy Roundtable
     Owner Address: 11288 Alameda Drive
                    Strongsville, OHIO 44149
                    UNITED STATES
   Legal Entity Type: non-profit corporation                            State or Country OHIO
                                                                       Where Organized:

                                           Attorney/Correspondence Information
                                                                 Attorney of Record
     Attorney Name: David M. Abrahams                                    Docket Number: APR2680
    Attorney Primary trademarks@wc-b.com                                  Attorney Email Yes
     Email Address:                                                          Authorized:
                                                                   Correspondent
     Correspondent DAVID M. ABRAHAMS
     Name/Address: Webster Chamberlain Bean
                   1747 Pennsylvania Ave NW Ste 1000
                   Washington, DISTRICT OF COLUMBIA 20006-4693
                   UNITED STATES
                Phone: (202) 785-9500                                                 Fax: (202) 835-0243
   Correspondent e- trademarks@wc-b.com                                 Correspondent e- Yes
              mail:                                                      mail Authorized:
                                                         Domestic Representative - Not Found

                                                         Prosecution History
                                                                                                              Proceeding
   Date              Description
                                                                                                              Number
Sep. 13, 2016      REGISTERED-PRINCIPAL REGISTER
Jun. 28, 2016      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Jun. 28, 2016      PUBLISHED FOR OPPOSITION
Jun. 08, 2016      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
May 23, 2016       APPROVED FOR PUB - PRINCIPAL REGISTER
May 19, 2016       TEAS/EMAIL CORRESPONDENCE ENTERED                                                        88889
May 18, 2016       CORRESPONDENCE RECEIVED IN LAW OFFICE                                                    88889
May 18, 2016       TEAS RESPONSE TO OFFICE ACTION RECEIVED
Nov. 25, 2015      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                6325
Nov. 25, 2015      NON-FINAL ACTION E-MAILED                                                                6325
Nov. 25, 2015      NON-FINAL ACTION WRITTEN                                                                 67971
Nov. 18, 2015      ASSIGNED TO EXAMINER                                                                     67971
Aug. 12, 2015      NOTICE OF DESIGN SEARCH CODE E-MAILED
Aug. 11, 2015      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Aug. 10, 2015      NEW APPLICATION ENTERED IN TRAM

                                               TM Staff and Location Information
                                                             TM Staff Information - None
                                                                    File Location
   Current Location: PUBLICATION AND ISSUE SECTION                      Date in Location: Sep. 13, 2016
